DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claims 1, 11 and 17 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed features of “… the OSC prediction being stored in an entry of an OSC history table (OHT) and having a multiple dependencies indicator (MDI) … the first state indicating that the load instruction is dependent on a single store instruction in the OHT …” because Chrysos does not cure deficiencies of Alexander as Chrysos describes using two tables to determine the dependencies; and Chrysos does not teach or suggest that an entry in the SSIT has an indication of whether the load in instruction is dependent on a single store instruction; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, the examiner is equating the combination of Chrysos’ two tables exemplary embodiment with Alexander’s OCS table, to the claimed OHT; wherein the tables have multiple dependencies indicator (MDI). Furthermore, Chrysos does discloses the first state indicating that the load instruction is dependent on a single store instruction in the OHT Chrysos, Fig. 5; col. 3, l. 6 to col. 4, l. 11; col. 6, l. 62 to col. 8, l. 36; and col. 13, l. 60 to col. 14, l. 14).

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US Patent 9,430,235) in view of Chrysos et al. (US Patent 6,108,770).

As per claim 1, Alexander teaches/suggests a computer-implemented method comprising: receiving a load instruction that is associated with an operand store compare (OSC) prediction, the OSC prediction being stored in an entry of an OSC table 
Alexander does not teach the computer-implemented method comprising:
having an OSC history table (OHT) and having a multiple dependencies indicator (MDI), the load instruction added to the OHT in response to detecting, during a previous execution of the load instruction, a dependency between the load instruction and a first store instruction, the OHT comprising a single entry for the load instruction;
responsive to determining the MDI is in a first state, applying a first OSC hazard avoidance mechanism, the first state indicating that the load instruction is dependent on a single store instruction in the OHT, the single store instruction being the first store instruction;
responsive to determining that the load instruction is dependent on more than one store instruction in the OHT including the first store instruction, placing the MDI in a second state, wherein the MDI being in the second state provides an indication to apply a second OSC hazard avoidance mechanism in relation to the load instruction.
Chrysos teaches/suggests a computer-implemented method comprising: having an OSC history table (OHT) and having a multiple dependencies indicator (MDI) (e.g. equate to store sets with indication regarding a load depending on multiple stores), the load instruction added to the OHT in response to detecting, during a previous execution of the load instruction (e.g. equate to program first begins execution, wherein the program includes load instruction), a dependency between the load instruction and a Alexander’s OCS table, the resulting combination of the references would further teach/suggest the above claimed features.
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Chrysos’s store sets into Alexander’s OCS table for the benefit of implementing a direct-mapped structures/table which are Chrysos, col. 7, ll. 2-4) to obtain the invention as specified in claim 1.

As per claim 2, Alexander and Chrysos teach/suggest all the features of claim 1 above, where Alexander and Chrysos further teach/suggest the computer-implemented method comprising wherein the MDI comprises a single bit, the first state comprises the MDI having a stored value of zero and the second state comprises the MDI having a stored value of one (Alexander, Fig. 1; Fig. 4; col. 3, ll. 29-55; col. 4, ll. 25-44; col. 5, l. 27 to col. 6, l. 4; col. 6, l. 65 to col. 8, l. 4; and Chrysos, Fig. 5; col. 3, l. 6 to col. 4, l. 11; col. 6, l. 62 to col. 8, l. 36; col. 13, l. 60 to col. 14, l. 14), it would have been obvious and/or well-known to one of ordinary skilled in the computing architecture art to  utilize the single bit for the MDI to represent the corresponding state.

As per claim 4, Alexander and Chrysos teach/suggest all the features of claim 1 above, where Alexander and Chrysos further teach/suggest the computer-implemented method comprising wherein the first OSC hazard avoidance mechanism comprises a marked store table (MST)-based OSC hazard avoidance mechanism (Alexander, Fig. 1; Fig. 4; col. 3, ll. 29-55; col. 4, ll. 25-44; col. 5, l. 27 to col. 6, l. 4; col. 6, l. 65 to col. 8, l. 4; and Chrysos, Fig. 5; col. 3, l. 6 to col. 4, l. 11; col. 6, l. 62 to col. 8, l. 36; col. 13, l. 60 to col. 14, l. 14), functionally equate to the load waiting/depending on one store.

As per claim 5, Alexander and Chrysos teach/suggest all the features of claim 1 above, where Alexander and Chrysos further teach/suggest the computer-implemented Alexander, Fig. 1; Fig. 4; col. 3, ll. 29-55; col. 4, ll. 25-44; col. 5, l. 27 to col. 6, l. 4; col. 6, l. 65 to col. 8, l. 4; and Chrysos, Fig. 5; col. 3, l. 6 to col. 4, l. 11; col. 6, l. 62 to col. 8, l. 36; col. 13, l. 60 to col. 14, l. 14), functionally equate to the load waiting/depending on multiple stores.

As per claim 6, Alexander and Chrysos teach/suggest all the features of claim 1 above, where Alexander and Chrysos further teach/suggest the computer-implemented method comprising wherein the MDI comprises one bit of an entry of the OHT that is associated with the load instruction (Alexander, Fig. 1; Fig. 4; col. 3, ll. 29-55; col. 4, ll. 25-44; col. 5, l. 27 to col. 6, l. 4; col. 6, l. 65 to col. 8, l. 4; and Chrysos, Fig. 5; col. 3, l. 6 to col. 4, l. 11; col. 6, l. 62 to col. 8, l. 36; col. 13, l. 60 to col. 14, l. 14), it would have been obvious and/or well-known to one of ordinary skilled in the computing architecture art to  utilize one bit in association with the MDI.

As per claim 7, Alexander and Chrysos teach/suggest all the features of claim 6 above, where Alexander and Chrysos further teach/suggest the computer-implemented method comprising wherein the entry of the OHT that is associated with the load instruction comprises 16 bits (Alexander, Fig. 1; Fig. 4; col. 3, ll. 29-55; col. 4, ll. 25-44; col. 5, l. 27 to col. 6, l. 4; col. 6, l. 65 to col. 8, l. 4; and Chrysos, Fig. 5; col. 3, l. 6 to col. 4, l. 11; col. 6, l. 62 to col. 8, l. 36; col. 13, l. 60 to col. 14, l. 14), it would have been obvious and/or well-known to one of ordinary skilled in the computing architecture art to  utilize 16 bits as the entry of the OHT.

As per claim 8, Alexander and Chrysos teach/suggest all the features of claim 7 above, where Alexander and Chrysos further teach/suggest the computer-implemented method comprising wherein the entry of the OHT that is associated with the load instruction comprises a two-bit OSC payload, nine bits of instruction address (IA) information and four bits of a marked store table instruction address (MST IA) (Alexander, Fig. 1; Fig. 4; col. 3, ll. 29-55; col. 4, ll. 25-44; col. 5, l. 27 to col. 6, l. 4; col. 6, l. 65 to col. 8, l. 4; and Chrysos, Fig. 5; col. 3, l. 6 to col. 4, l. 11; col. 6, l. 62 to col. 8, l. 36; col. 13, l. 60 to col. 14, l. 14), it would have been obvious to one of ordinary skilled in the computing architecture art to implement the above claimed features by functionally equate to have the load properly wait/depend on single store or multiple stores.

As per claim 9, Alexander and Chrysos teach/suggest all the features of claim 8 above, where Alexander and Chrysos further teach/suggest the computer-implemented method comprising wherein the MDI provides an instruction to a decode unit representative of a selected method of handling an MST IA payload (Alexander, Fig. 1; Fig. 4; col. 3, ll. 29-55; col. 4, ll. 25-44; col. 5, l. 27 to col. 6, l. 4; col. 6, l. 65 to col. 8, l. 4; and Chrysos, Fig. 5; col. 3, l. 6 to col. 4, l. 11; col. 6, l. 62 to col. 8, l. 36; col. 13, l. 60 to col. 14, l. 14), it would have been obvious to one of ordinary skilled in the computing architecture art to implement the above claimed features by functionally equate to have the load properly wait/depend on single store or multiple stores.

Alexander and Chrysos teach/suggest all the features of claim 1 above, where Alexander and Chrysos further teach/suggest the computer-implemented method comprising wherein determining that the instruction is dependent on more than one other instruction comprises: detecting a first OSC hazard event following a first execution of the load instruction; updating an OSC payload bit of the entry of the OHT associated with the load instruction to reflect the detection of the first OSC hazard; and detecting a second OSC hazard event following a second execution of the load instruction (e.g. equate to have the load properly wait/depend on single store or multiple stores) (Alexander, Fig. 1; Fig. 4; col. 3, ll. 29-55; col. 4, ll. 25-44; col. 5, l. 27 to col. 6, l. 4; col. 6, l. 65 to col. 8, l. 4; and Chrysos, Fig. 5; col. 3, l. 6 to col. 4, l. 11; col. 6, l. 62 to col. 8, l. 36; col. 13, l. 60 to col. 14, l. 14).

As per claim 11, claim  is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where Alexander and Chrysos further teach/suggest the system comprising: a processor (e.g. Alexander , Fig. 9, ref. 101) communicatively coupled to a memory (e.g. Alexander , Fig. 9, ref. 906), the processor configured to operate accordingly (Alexander, Fig. 1; Fig. 4; Fig. 9; col. 3, ll. 29-55; col. 4, ll. 25-44; col. 5, l. 27 to col. 6, l. 4; col. 6, l. 65 to col. 8, l. 4; col. 12, ll. 1-60; and Chrysos, Fig. 5; col. 3, l. 6 to col. 4, l. 11; col. 6, l. 62 to col. 8, l. 36; col. 13, l. 60 to col. 14, l. 14).

As per claim 12 and 14-16, claims 12 and 14-16 are rejected in accordance to the same rational and reasoning as the above rejection of claims 2 and 4-6.

As per claim 17-18 and 20, claims 17-18 and 20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-2 and 4.

II. PERTINENT PRIOR ART NOT RELIED UPON
Burger et al. (US Pub.: 2010/0325395)
III. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        January 22, 2021